Citation Nr: 0902099	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952 and from March 1954 to June 1970. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) in which service connection was denied for tinnitus.

In June 2008, the Board remanded this claim for further 
procedural development.  A supplemental statement of the case 
(SSOC) which continued the denial of the claim was issued in 
December 2008 by the VA Appeals Management Center (AMC).  
This case is once again before the Board.

This appeal has been advanced on the Board's docket.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002; 38 C.F.R. § 20.900(c) 
(2008).  


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed tinnitus is not related to in-service 
noise exposure or to any other incident of the veteran's 
military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

The Board in June 2008 remanded the claim to provide proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).

The AMC subsequently provided appropriate VCAA notice to the 
veteran [this will be discussed in greater detail immediately 
below].  The AMC readjudicated the claim in the December 2008 
SSOC.

The Board finds that the AMC has complied with the directives 
of the June 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his service connection claim 
in a letter sent in October 2008, pursuant to the Board's 
remand instructions, which was specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
informed the veteran of the evidence necessary to establish 
service connection.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim of service connection for tinnitus.

As for the evidence to be provided by the veteran, in the 
VCAA letter the AMC asked the veteran to identify and send 
relevant medical evidence.  The AMC provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[VA examinations were conducted in February and October 
2005.]

In the VCAA letter, the veteran was advised that VA would 
request all necessary records from any Federal agency, to 
include records from the military and VA medical centers.  
The veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant private records.

In the VCAA letter, the AMC informed the veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
October 2, 2008 VCAA letter, page 2.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The claims were denied based on element 
(3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to these crucial elements regarding these claims.  

The AMC specifically addressed elements (4) and (5) in the 
October 2008 VCAA letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in May 2005, prior to the October 2008 
VCAA letter, the first and only VCAA letter specifically 
addressing this claim.  However, following the issuance of 
the VCAA letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in the SSOC issued in December 2008.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the veteran's service medical 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As was explained above, in order to establish service 
connection for a claimed disorder, there must be (1) evidence 
of a current disability; (2) evidence of in-service disease 
or injury; and (3) evidence of a nexus between (1) and (2).
See Hickson, supra.

With respect to Hickson element (1), current disability, the 
reports of February 2005 and October 2005 VA examinations 
reflect a diagnosis of tinnitus.  

With respect to element (2),  a review of service medical 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, the veteran has 
asserted that he was exposed to loud noises during service.  
His service records show that he was an airplane mechanic.  
Service connection is in effect for sensorineural bilateral 
hearing loss, which indicates that VA has already conceded 
noise exposure.  The Board therefore finds that the veteran 
was exposed to hazardous noise in service.  Hickson element 
(2) is satisfied.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
two competent nexus opinions, the reports of the February 
2005 and October 2005 VA audiological examinations.  The 
February 2005 VA examiner opined that it is unlikely that the 
tinnitus is related to military noise exposure because the 
veteran reported the onset of tinnitus being approximately 15 
years after active service.  The October 2005 VA examiner 
similarly opined that it is not likely that the tinnitus is 
due to military noise exposure because the tinnitus did not 
begin until many years after his military service.  

In a February 2006 VA Form 646 (statement of accredited 
representative in appealed case) and in an April 2008 
informal hearing presentation, the veteran's representative 
asserts that the two VA opinions are based on a 
misunderstanding about the veteran's history of when his 
symptomatology began.  Specifically, the representative 
claims that the audiologists provided the veteran limited 
choices and that, in essence, the veteran was compelled to 
report that his tinnitus began well after active service.  

However, a February 2005 statement signed by the veteran 
reflects that the veteran was given an open-ended question as 
to the onset on tinnitus.  Specifically, the veteran signed a 
statement in which he was asked the following:

Tell us the date (month/year) that you began having 
symptoms of tinnitus (not when the symptoms became 
bothersome).

If you cannot remember the month/year then circle 
the time frame below which is closest to the onset 
of your tinnitus.



DURING SERVICE  WITHIN LAST YEAR  5 YEARS  10 YEARS  
15 YEARS  20 YEARS  25 YEARS  30 YEARS  40 YEARS
50 YEARS  60 YEARS OR MORE

(Emphasis as in the original).   

The veteran circled "20 YEARS".  Therefore, the veteran 
could have reported that his tinnitus began in service or 
soon thereafter.  He did not do so.  The Board therefore 
rejects the contention of the veteran's representative that 
the question concerning the onset of tinnitus symptoms was 
somehow limited or "loaded".   

In short, the veteran he reported that his tinnitus began, at 
the earliest, about 
15 years after active service.  It thus appears that both VA 
examiners relied upon a statement made by the veteran himself 
to the effect that tinnitus was not evident prior to 
approximately 1985.  

The veteran's representative noted in the April 2008 informal 
hearing presentation that the October 2005 VA examiner failed 
to provide an etiology.  This is correct.  In a January 2009 
informal hearing presentation, the representative argues that 
service connection should be granted "[g]iven the lack of 
any other possible etiology for the tinnitus."  See January 
2009 informal hearing presentation, page 2. 
This is incorrect.

The question in this case is whether in-service noise 
exposure (or any other aspect of the veteran's service) 
caused his currently diagnosed tinnitus.  Both VA examiners 
addressed and responded in the negative, with a reason 
provided [i.e., the lengthy gap of time between the in-
service noise exposure and the onset of symptoms of tinnitus 
made it unlike that the one caused the other.  There is no 
competent medical evidence to the contrary.  This is all that 
is required.

The law does not require that an opinion be rendered as to 
whether the tinnitus is due to a particular non-service-
related etiology.  The examiners did not have to 
address the matter of the actual etiology of the veteran's 
tinnitus; it was sufficient for then to rule out an in-
service etiology.  The Board also rejects the corollary 
argument that service connection should be granted simply 
because no specific non-service-related etiology has been 
identified.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself and his representative.  
See, e.g., January 2009 informal hearing presentation, page 
2.  However, it is now well established that laypersons, such 
as the veteran and his representative, without medical 
training are not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for tinnitus until almost 35 years after his 
separation from service.  Further, as noted above, the 
veteran himself has not claimed that he had ringing in his 
ears during service or that he has had ringing in his ears 
ever since active service.  Instead, he specifically reported 
that the ringing in the ears began in approximately 1985.  

The Board also notes that the veteran filed a claim for 
service connection for hearing loss in July 1970, immediately 
after service, in which he did not claim that he had ringing 
in ears or that he was seeking service connection for 
tinnitus.  
Additionally, VA examinations prior to 1985 show no 
complaints of ringing in the ears or findings of tinnitus.  
See, e.g., the report of a September 1970 VA examination with 
special ENT consultation; the report of a June 1977 VA 
Compensation and Pension examination.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

In short, element (3) medical nexus can not be met via 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current tinnitus.  Hickson element (3) 
is not met, and the veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The claim is therefore denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


